 



Exhibit 10.38
Executive Officer Compensation
On January 25, 2007, the Compensation Committee of the Board of Directors (the
“Board”) of Winston Hotels, Inc. (the “Company”) approved, and on January 25,
2007, the Board ratified, 2006 performance bonuses, new annual salaries for
2007, bonus ranges for 2007 and awards of restricted common stock to each of the
Company’s executive officers. These grants and awards are summarized in the
following table (amounts not in thousands for purpose of this Exhibit 10.38):

                                      2006   2007             Cash   Annual  
2007   2007 Restricted     Bonus   Salary   Bonus Range   Shares Award (#) (1)
Robert W. Winston, III
                               
Chief Executive Officer
  $ 600,000     $ 446,500     $ 0–446,500       75,055  
 
                               
Joseph V. Green
                               
President and Chief Financial Officer
  $ 367,500     $ 386,000     $ 0–386,000       53,807  
 
                               
Kenneth R. Crockett
                               
Executive Vice President and Chief Development Officer
  $ 325,500     $ 341,750     $ 0–341,750       47,657  
 
                               
Brent V. West
                               
Vice President and Chief Accounting Officer
  $ 100,000     $ 210,000     $ 0–210,000       16,471  
 
                               
James P. Frey
                               
Vice President
  $ 85,000     $ 170,100     $ 0–170,100       11,753  

 

(1)   Assuming continued employment by the executives, these restricted stock
awards vest 20% immediately and 20% on each of January 1, 2008, 2009, 2010 and
2011. If we complete the Merger, the unvested shares will vest in full on the
effective date of the Merger.

Bonus amounts will be determined by the Compensation Committee of the Board at
the beginning of the 2008 fiscal year. The Compensation Committee set goals upon
which 2007 bonuses for Robert W. Winston, III, Joseph V. Green and Kenneth R.
Crockett will be based. Any 2007 bonuses paid to these executive officers will
be based primarily on the attainment of certain individual and Company goals.
Approximately 75% of the 2007 bonus awards will be based upon the attainment of
certain Company goals, which generally will be based on the following
performance criteria: the ranking of the Company’s total return to shareholders,
as compared to a peer group of hotel REITs, the Company’s actual funds from
operations (FFO) for the year ending December 31, 2007 as a percentage of the
Company’s FFO guidance targets for the year ending December 31, 2007, and
certain acquisition, disposition, lending and general corporate goals.
Approximately 25% of the potential bonus awards will be based upon attainment of
individual goals, as determined by the Compensation Committee.
Director Compensation
The Board also set compensation for the Company’s outside directors. Directors
who are not employees of the Company receive a fee of $1,500 for each Board
meeting and $500 for each committee meeting attended in person. For telephonic
meetings of the Board or its committees that are more than 30 minutes in length,
directors will typically receive a fee of approximately $500 for their
participation. The Company also reimburses all directors for their out-of-pocket
expenses in connection with their service on the Board. Each director received a
grant of 8,500 shares of restricted stock in August 2004. These restricted stock
awards vested 20% immediately, 20% on the day of the Company’s annual meeting of
shareholders in each of 2005 and 2006 and will vest 20% on the date of the
Company’s annual meeting in each of 2007 and 2008 assuming the director remains
a director of the Company on those dates. If we complete the Merger, the
unvested shares will vest in full on the effective date of the Merger.

102